 538DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Employees may communicate directly with the Board's Regional Office, 609 Rail-way Exchange Building, 17th and Champa Streets, Denver, Colorado,TelephoneNo. 534-4151,Extension 513, if they have any questions concerning this notice orcompliance with its provisions.Trent Tube Company,Subsidiary of Crucible Steel Company ofAmericaandUnited Steelworkers of America, AFL-CIO, Peti-tioner.Case No. 13-RC-9279. June 19, 1964DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to the provisions of a stipulation for certification uponconsent election, an election by secret ballot was conducted by the Re-gional Director for the Thirteenth Region on April 25, 1963, amongthe employees in the stipulated unit.After the election the RegionalDirector served upon the parties a tally of ballots which showed that ofapproximately 235 eligible voters, 229 votes were cast, of which 104were for, and 12 were against, the Petitioner, 1 ballot was void, and1 ballot was challenged.Thereafter, the Petitioner filed timely objec-tions to conduct affecting the results of the election.In accordance with the Board"s Rules and Regulations, the Re-gional Director conducted an investigation and, on June 10, 1963,issued and duly served upon the parties his report on objections, inwhich he found merit in the Petitioner's objection No. 7 and recom-mended that the election be set aside and a new election held.' TheEmployer filed timely exceptions to the Regional Director's report andrecommendations.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all production andmaintenance employees employed at the Employer's East Troy, Wis-consin, plant, including shop clerical employees and laboratory tech-nicians, but excluding office clerical employees, guards, professional1In the absence of exceptions thereto,we shall adoptpro formathe Regional Director'srecommendation that objections Nos. 1 through 6 be overruled.147 NLRB No. 60. TRENT TUBE CO., SUBSIDIARY OF CRUCIBLE STEEL CO.539employees, draftsmen, timekeeper, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.5.The Petitioner's objection No. 7 relates to a series of letters sentto employees by the Employer prior to the election, allegedly contain-ing threats of reprisal.The Regional Director's investigation revealed that the Employersent letters to employees, dated April 5, 12, 18, and 22, attached heretoas Exhibits A through D. The letter of April 5 discussed the detailsof the election to be held on April 25, emphasizing the Employer's op-position to unionization and stressing the benefits the employees werenow enjoying without unionization.The Employer's letter of April 12 followed it similar pattern, alsoindicating the advantages of the employees' present relationship withmanagement, such as steady employment and job stability, without thepossibility of strikes which have occurred in organized plants.Theletter stated that present benefits would not necessarily continue undera union contract and that "bargaining starts from scratch." Subse-quent communications made no further reference to the subject ad-verted to in the quoted phrase.The letter of April 18 discussed in more specific terms the issuestouched upon in the above letters, pointing out that a vote for theUnion is not necessarily a guarantee that there would be wage increasesand other improvements, but that the level of benefits in effect and inthe future would be subject to negotiations between the Union and theEmployer. It also emphasized that the Employer could not pay morethan its competitive position warranted and that the Union's weaponto force unwarranted concessions would be a strike with resultinghardship and loss of wages.The final letter distributed on April 22, 3 days before the election,reemphasized the stability of working conditions enjoyed by the em-ployees and the benefits the employees had obtained without unioniza-tion.Employees were urged to discount the "unfounded rumors"and "off-hand remarks" being made by the Petitioner in its campaignand were urged to vote "No" in the election.The Regional Director's investigation further revealed that thePetitioner also sent to employees a series of letters, attached heretoas Exhibits E, F, and G. These letters for the most part answeredspecifically the arguments against unionization posed by the Employerand presented reasons why the employees should vote for the Peti-tioner.The letters stressed the advantages of collective bargainingthrough a chosen representative and the requirement under law for theEmployer as well as the Union to bargain in good faith, that the Peti- 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDGtioner was .not a "strike-happy" union,that employees would them-selves determine by an election-conducted by -a State agency whether,they would desire a union shop,and that union officers and committee-men would be chosen by democratic procedures.We -note further,that.in ,the,Union's final letterof April .23, on the eve of the election,contentions made by the Employer throughout the campaign were an-swered point by point.Viewing the Employer's .statements in their total context,the Re-gional Director,re'lyingonRein Company(111 NLRB 537),Dal-TexOptical-Company(137 NLRB,1782),andStorkline Corporation(142NLRB 875), cases in which the Board was concerned with relatedtypes of preelection statements,was of the opinion that the letters were"calculated to convey to the employees the danger and futility" oftheir selecting the Petitioner and constituted a threat of economic lossand reprisal which interfered with the free choice of the employees.In reaching this conclusion the Regional Director emphasized the fol-lowing types of information as having this-effect:(1) the referencesto variousbenefits currently enjoyed by the employees; .(2) the state-ment that the Petitioner could not guarantee that such benefits couldcontinue under a collective-bargaining contract and that "bargaining.starts from scratch",;and (3)the stress,on the possibility of strikesand.their adverse effect,upon employees if the Petitioner were certified.The fact that the Petitioner had an opportunity to respond in detail tothe Employer's contentions in regard to these matters,in the opinion ofthe Regional Director,did not remove the adverse impact of suchstatements.Accordingly,he recommended that objection No. 7 be sus-tained.and the above election be set aside.We do not agree.We have read the letters of the Employer in their entirety and haveconsidered not only the contents thereinbut their timing, the op-portunity for the Petitioner to respond,and its actual responsesthereto.Contrary to the Regional Director and our dissenting col-leagues,we conclude.that under all the circumstances the Employer'sfour letters differed in tone,context,and impact from the type of pre-election propaganda relied uponby theRegional.Director in settingthe election aside 2The pertinent issues of existing benefits,futurebenefits, strikes, union administration,and the requirement of good-faith bargaining were fully brought to the attention of the employeesby the respective electioneering of the Employer and the counter-electioneering of the Petitioner.In our opinion,the Employer'sletters could clearly be evaluated by the employees as partisanelectioneering.'2 Cf. American Greetings Corporation,146 NLRB 1440.5 SeeAllen-Morrison Sign Co.,Inc.,138 NLRB73, 75;Seven-Up BottlingCompany,Inc.,140 NLRB 611, 613;Decorated Products, Inc.,140 NLRB1383, 1385 ;ArchBeverage Corporation,140 NLRB 1385,1387;The LordBaltimore Press,145 NLRB 888.Of.Marsh Supermarkets,Inc.,140 NLRB 899, 901-902, enfd.327 F.2d 109(C.A. 7). TRENT TUBE' CO., SUBSIDIARY OF CRUCIBLE STEEL CO.541The Board has held that it will not restrict the right of any partyto inform employees of "the advantages and disadvantages of unionsand of joining them" as long as such information is imparted to em-ployees in a noncoercive manner.4 Contrary to the view of our dis-senting colleagues, we see no basis for concluding on the facts of thiscase that the employees could reasonably construe the Employer'sstatements as constituting threats of reprisals by the Employer in theevent the Petitioner won the election.Accordingly, we shall over-rule Petitioner's objection No. 7 and certify the results of the election.[The Board certified that a majority of the valid votes was notcast for United Steelworkers of America, AFL-CIO, and' that saidlabor organization is not the exclusive representative of the employeesin the unit found appropriate.]MEMBERS FANNING and BROWN, dissenting :We agree with the Regional Director's conclusion that the Em-ployer's preelection comment prevented the employees from exercis-ing free choice. .The Employer keynoted its entire campaign in its April 5 letter byexplicitly stating its opposition to unionism and by emphasizing thebenefits the Company provided which it asserted were "rarely found"'elsewhere.On April 12 the employees were reminded that the adventof the Union "cannot guarantee that present benefits will continueunder 'a Union Contract.Bargaining starts from scratek!"TheEmployer again detailed several of the benefits, which the employeescurrently enjoyed.In its letter of April 18, the Employer furtherstressed the conditional nature of these benefits by stating that"[u]nder the law, an employer is not obligated to continue in effectits existing benefits if a union. becomes bargaining agent." 5 Carefullyjuxtaposed with this statement was the Employer's suggestion thatthe only way the"Union could enforce its demands would be to calla strike which would cause the employees severe economic losses.Finally, the Employer's letter of April 22 renewed its emphasis onexisting benefits and warned that although the employees had anexceptional program and job security "under present conditions" thefuture would be unpredictable "if outsiders push themselves into thepicture."4 SeeSharnay Hosiery Mills,Inc.,120 NLRB 750, 751; 'Motec Industries;156 NLRB711, 712;Decorated Pro diets,supra; Oak Manufacturing Company,141 NLRB 1323,1326.See alsoThomas v. Collins,323 U.S. 516-532.6In view of this statement we cannot accept our colleagues'assertion that "bargainingfrom scratch"was not referred to after April 12 as correct in other than a meaninglesslyliteral sense.Our view that the election should be set aside obviously Is not based uponsimply the literal inclusion of that phrase,but its fuse nonetheless aptly illustrates the-tone of the Employer's campaign. 542DECISIONS, OF NATIONAL LABORRELATIONS BOARDIn short; the letters taken as a whole clearly contrasteconomic loss,inevitability of strikes if collective bargaining were to occur, andfutility of selecting a bargaining representative with the desirablejob conditions the employees would retain if they rejected the Union.We cannot agree that expression aimed at evoking fears of -such direresults and forebodings of futility contributes to the registering ofan uncoerced vote.The Employer's emphasis upon "bargaining fromscratch" is a somewhat more subtle but no less potent attempt to con-vince employees that they would avoid the dangers of financial lossand lack of job security if they rejected the Union than was found inDal-Tex 6We have recognized that the implications of an employer'sstatements 'alluding to restrictions on benefits are all too clear toemployees who are aware that the employer, through its sole control oftheir economic well-being, is likely to translate its preelection threatsinto reality if the union is certified.Our colleagues"heavy reliance on the Petitioner's attempts to dullthe impact of these threats is misplaced.Their recital of the "timing"of the letters, "the opportunity for the Petitioner to respond, and itsactual responses thereto" were exactly those factors which the Boarddeclared to be irrelevant when the employer's campaign is based uponthreats?For such conduct by one having economic control over thevoters cannot be dissipated or abated by a response from any outsidesource.By approving the Employer's statements herein, the Boardcountenances the use of threats and reprisals as legitimate preelectionexpression.We agree with our colleagues that employees may-indeed theyshould-be told the benefits and detriments of unionism. Such in-formation is the basis of rational choice.But there is a difference be-tween information and threats.The line may be difficult to draw,but to us it is clear that this Employer's campaign was not informativebut rather was designed to indicate to employees that they could beaffected only adversely by choosing the Union.Because so much ofwhat the E mployer said suggested what its course of action wouldbe, to call it simply "electioneering" obscures its real impact.Accord-ingly, we would direct the Regional Director to hold another election.6 Dal-Tea Optical Company, supra.See alsoMarsh Supermarkets Inc., supra,foot-note 3, where similar statements violated Section 8(a)(1) of the Act.We also see nomeaningful difference between the Employer's "bargaining from scratch"statements madehere and those substantially relied upon in setting aside the election inGeneral IndustriesElectronics Company,146 NLRB 1130.Both campaigns stressed that conditions of em-ployment could only deteriorate if employees voted for representation.POak Manufacturing Company,141 NLRB 1323:The Lord Ralliniore Press,142NLI B 328. TRENT TUBECO.,SUBSIDIARY OF CRUCIBLE STEEL CO.543EXHIBIT ATRENT TUBE COMPANYsubsidiary(Crucible Steel Company of America)Mills at East Troy, Wisconsin, Fullerton, California and Carrollton, GeorgiaGeneral OfficeEastTroy,WisconsinAPRIL 5, 1963.To ALL EMPLOYEES:As you know, the United Steelworkers of America has filed a petition requestinga representation election to he conducted by the National Labor Relations Boardfor shop employees at East Troy.A meeting was held Thursday, April 4, withrepresentatives of the Union and the NLRB to arrange the details of an electionwhich will be held Thursday, April 25, at the plant during working hours.This willbe a secret ballot election.Onlyyouwill know how you voted.Iwould like you to know the Company's position on this most important matterwhich you must decide.To put it plainly, we are opposed to unionization at Trent.We do not believe that an outsider with interests of its own is either necessary ordesirable.Any problems which we might have can be solved between ourselves asin the past.You have enjoyed over many years high-level employment, highannual earnings and excellent benefits. It did not take a Union to obtain theseadvantages for you.The recently announced overall improvements, based on yourbecoming salaried employees, provide benefits rarely found in other companies andmost certainly unavailable in this general area.This program was extended to youas a matter of Trent policy because we believe that as a company with a commonpurpose and with continued loyalty we together can maintain and improve our posi-tion in today's highly competitive tube-fabricating market.During the next three weeks you will hear many statements questioning ourbenefits, policies and other matters affecting your job here at Trent.We cannotpermit anyone to mislead you by putting your salary, working conditions, benefitsand job security in an unfair or improper light.We will do everything possible to give you the facts on any matter so that youreventual decision can be based on knowledge rather than rumor.Sincerely,VA4&"a®O*eetL_dF. E. WENZEL,MANUFACTURER OF STAINLESS AND ALLOY TUBING EXCLUSIVELYEXHIBIT BTRENT TUBE COMPANYsubsidiary(Crucible Steel Company of America)Mills at East Troy, Wisconsin, Fullerton, California and Carrollton, GeorgiaGeneral OfficeEastTroy,WisconsinAPRIL12, 1963.To ALL EMPLOYEES:April 25 will be -one of the most important days you will have as an employeeat-Trent.On that day you will decide whether you-will continue to have the right 544.DECISIONSOF NATIONAL LABORRELATIONS BOARDand freedom to speak and act for yourself directly,or whether the United Steel-workers of America, an outside third party,will do it.Yes, this is truly an im-portant milestone along the way-so important to you and your family that I amsure you are giving it much thought andcarefulconsideration.,As you think itover,please remember that although you may have signed a card you can still vote"No" which means for the Company and against the Union:The election will besecret, and you have the right of free choice.Take a few minutes to reflect and carefully weigh the advantages you now enjoyat this plant against what you think you might gain under Union conditions.Remem-ber,' the Union cannot guarantee that present benefits will continue under a UnionContract.Bargaining starts from scratch!=The Union may suggest that no harm can come from trying a Union for a while.However, it is easier to get a Union in than it is to get rid of a Union when it doesnot live up to your expectations.As youundoubtedly realize, there are some things a Union can never do foremployees,such as providing jobs and meeting the payroll.Without the Unionthe Company has provided over 40 hours of work per week'during the last 10years.Job stability and uninterrupted income such as this does not exist.for em-ployees in the Basic Steel Industry who are represented by the United Steelworkersof America.During the 10-year period I mentioned, employees represented 'by theSteelworkers in Basic Steel were on strike for 209 days.Those employees lost7-months' pay, and these figures do not include the numerous wildcat strikes.Wagesthat these employees lost can never be made up.It has always been one of the strongest policies of the Company to give ouremployees first consideration.Larry Miller's and my doors have never been closedto anyone.We have always been on -hand to listen to problems or complaints. Ithas always been most important to us that you receive fair and honest treatment asan individual and as a Trent employee.We believe,also, that we have providedyou with a good place in which to work in a friendly atmosphere.This, I assureyou, remains our continuing policy.Sincerely,"%J'F. E. WENZEL.S".4.4&400600TMANUFACTURER OF STAINLESSAND ALLOYTUBING EXCLUSIVELYEXHIBIT CTRENT TUBE COMPANYsubsidiary('Crucible Steel Company of America)Mills at East Troy, Wisconsin, Fullerton, California and Carrollton, GeorgiaGeneral OfficeTo ALL EMPLOYEES:APRIL 18, 1963.In my letter of April 12, I asked you to consider in connection with the April 25thelection, the benefits and conditions you enjoy- at this plant and compare them withwhat some may think they will gain under a union. I briefly summarized in thatletter the favorable conditions that exist at this plant without a union.Now I wantto comment on what having ^a union means.It is natural to assume that a change will result in improvement, but a union oftenbrings more problems than it alleviates.Unions are run by men and, as men, they . TRENT TUBE CO., SUBSIDIARY OF CRUCIBLE STEEL CO.545,have no special gifts for curing the ills of mankind.They havethe. same prejudices,frailties and faults as do other individuals, and have no particular knack or power forcorrecting real or fancied complaints in a plant.Problems and complaints we are sure exist in every plant, and I suspect that theyexist in our plant.I can assure you these problems are as important to me as theyare to you and that I will do my very best, as I have tried in the past, to resolve themhonestly and fairly.We know the Steelworkers have made the usual promises with regard to additionalwage increases and benefits.Of course the union can promise most anything-butpromises are cheap.Remember, the union doesn't provide jobs or meet the payroll.Many employees voting in a National Labor Relations Board election mistakenlyassure that if they vote a union in they, are bound to get a wage increase and otherimprovements.Nothing could be further from the truth.Under the law, an em-ployer.is not obligated to continue in effect its existing benefits if a union becomesbargaining agent.What the wages and conditions thereafter will be depend uponthe results of the negotiations between the union and the employer.The law doesnot require the employer to agree to increase wages or improve benefits.The unioncan obtain in negotiations only what an employer is willing to agree to give.Trent,of course, merely because we had a union, would not agree to wages or other condi-tions which would make our costs out of line .and our prices higher than our com-petition.The most recent.reduction in seamless pipe prices to within 4.8% of weldedis still another reason why our costs must be controlled carefully.The only weapon a union has to attempt to force concessions from an unwillingemployer is the strike.I don'teven like to write about it, but if a union is votedin as bargaining agent you must be willing to accept the serious possibility of a strike.And even a strike has no guarantee of success.The strike often brings with it hardfeelings, ill will, resentment-all the things that are out of place in a community suchas ours.A strike, of course, is toughest on the employee and his family. Strikerscannot collect unemployment insurance. Before long, bills pile up and other financialproblems appear.The pay checks lost during a strike can never be made up.Youmay be told that the membership decides on whether or not to strike. But don't youbelieve it.There are many strikes called against the wishes of the workers at theplant involved.Such loss of wages is one of the serious potential disadvantages ofunionization you must weigh.Of course, you may think that this ad the sad experiences other employees haveundergone with a union won't happen here. But why not?The only way to be sureis to keep the union out in the first place.But a worker stands to lose even more under a union shop.He.loses his identity,his individual freedom, the right to speak for himself.The Union's control and in-fluence even extend beyond the worker's relationshipas anemployee of the Company.The union or. its officials even attempt to dictate the members'political beliefs and ac-tions.Be sure that you want to surrender yourself and your destiny to the dominationand control of the paid agents of the union before you decide to vote for it.The union officials will claim that the union is run by the membership.But thisis true only in theory. In actual practice, the paid union officials 'and a few of themore'radical members determine the policy and action of the local.But that is notall-there usually is bickering and power moves within the union over control.Thepaid agents are interested in maintaining themselves on thepayroll,so most of theiraction is dictated by self-interest.Finally, it should be clearly understood that the union is a business.Obviouslyone of the main concerns of its representatives is to, increase. its income through thecollection of dues, fees, assessments, etc.The benefits the employees have at Trentare enjoyed without the necessity of paying $60.00 or more -a year to any union.Let me summarize.We will continue to treat our employees fairly under anyconditions.On the other hand,the Company will not be pressured into grantingunwarranted concessions at the demand of the Steelworkers or any other union.The Company will withstand 'any such pressure. I do not feel that the employeeswill gain by bringing the Steelworkers into this plant but, on the contrary, that theywill lose individual freedom and initiative and run the danger of strikes and violenceassociated with unionization,in addition to being subject to monthly payments to theunion.I feel that friendly and peaceful relations will be better maintained withoutintervention of a union, that we can accomplish more for the mutual benefit of theCompany and the employees without interference from a union, and that our em-ployees will find disappointment and disillusionment in unionization by the Steel-756-23G-65-vol. 147---36 546,DECISIONS OF NATIONAL LABOR RELATIONS BOARD.workers.These are the reasons the Company opposes the union.While the grassusually appears greener on the other side of the street, most often it is not.. Beforejumping to the other side, look and think before you leap.I do not believe that a majority of our local employees want the Steelworkers tobe their bargaining agent and I hope this is demonstrated next week by a large "No"vote.-Sincerely,F. E. WENZEL.MANUFACTURER OF STAINLESS AND ALLOY TUBING EXCLUSIVELYEXHIBIT DTRENT TUBE COMPANYsubsidiary(Crucible Steel Company of America)Mills at East Troy, Wisconsin, Fullerton, California and Carrollton, GeorgiaGeneral OfficeEastTroy,WisconsinAPRIL 22, 1963.To ALL EMPLOYEES:Over the past several weeks we have tried to keep you informed regarding theNLRB election to be held on April 25. The union is waging a typical union cam-paign in an effort to undermine your confidence in us.Unfounded rumors, off-handremarks, statements that aren't true, anything that might influence your vote arebeing used.Do not be misled.Back in 1951 when the same union made a strenuous effort to organize our plantemployees and was defeated, I said in a letter to Trent employees prior to theelection:"We have had no strikes. Steady employment has been your experienceand our objective."Today, almost 12 years later, we can say with justifiable pride that these condi-tions have prevailed without interruption.Essentially,with few exceptions, thosewho received that letter in 1951 are working at Trent today.Need we say .moreabout job security?In addition, consider what has happened recently.The salary program wasinstalled.This made it possible to provide other benefits including excused ab-sence with pay; salary continuance when sick; paid health insurance; increased andexcellent life insurance coverage; a sound retirement plan; and, on top of this, a payincrease.The whole concept was based on mutual trust and is one of few suchprograms in the country.Iwould like to remind you once again that the vote will be by secret ballot. Ifyou have signed a union card, you do not have to vote for the union; you may voteagainst the union.No one will know how you vote.It is of utmost importance, however, that all of you vote because it is the majorityof you that vote that will count-not the majority of those of you who have theright to vote.If you don't vote, you may be very sorry that the result of the elec-tion will be against your wishes; therefore again I urge each and everyone of youto vote.We have had in this company an unusually fine relationship-you don't want tospoil it and neither do we.You know what you have now and what you will con- TRENT. TUBE. CO., SUBSIDIARY OF CRUCIBLE STEEL CO.547tinue to have under present conditions.No one can foretell what the situation willbe if outsiders push themselves into the picture.VOTE at theelection.VOTE "NO."Sincerely,F. E. WENZEL.*%&*" 8400668IAAMANUFACTURER OF STAINLESS AND ALLOY TUBING EXCLUSIVELYDAVID J. McDONALDPRESIDENTEXHIBIT E'I.W. ABELSECRETARY-TREASURERUNITED STEELWORKERS OF AMERICAWALTER J. BURKEDIRECTORBroadway 6-2781To All TrentTube Employees,East Troy,Wisconsin.DEAR TRENT TUBE EMPLOYEE:,.District 32MILWAUKEE 3, Wis.April 17, 1963HOWARD R. HAGUEVICE-PRESIDENT308 WelchBuilding714 W. Wisconsin Ave.Pursuant to the urgent request of a large group of your fellow workers, the UnitedSteelworkers of America has petitioned the National Labor Relations Board on yourbehalf.As a result of this petition, a secret ballot Representation Election will beconducted at your plant by agents of the Board, on April 25th, 1963.If you are one of the overwhelming majority of Trent Tube employees whohas signed a Steelworkers application card, we wish to thank you for your support.You have demonstrated a willingness to help yourself and those with whom youwork, to achieve economic justice and greater job security through collective bargain-ing.If you have not as yet signed a membership application card, we urge you todo so.An application card can be obtained from any number of employees withwhom you work.Your Company has started its usual anti-union letter-writing campaign, supple-mented with personal "interviews".The contents of these letters is being carefullystudied, and you may be sure that at an appropriate time the record will be setstraight.Don't be deceived by the boss's self-serving, admittedly anti-union propaganda.This is your organizing campaign.The Union which results will be your Union.Keep up the good work, and most assuredly an overwhelming victory will be achievedon Election day, April 25th.Sincerely yours,WALTER J. BURKE,Director, Dist. #32United Steelworkers of AmericaJOSEPH G. SCHUESSLER,RepresentativeWJB:jgUnited Steelworkers of America 548DECISIONSOF NATIONALLABOR RELATIONS BOARDEXHIBIT FTRENT TUBEEMPLOYEE'SVOLUNTARYORGANIZINGCOMMITTEE4/22/63To All Trent Tube EmployeesEast Troy, WisconsinDEAR FELLOW EMPLOYEE:As many of you know-the movement to organize a Local Union to speak on be-half of all the bargaining unit employees of the Trent Tube Company was started bya group of your fellow workers.Our reason for contacting the United Steelworkers Union, rather than formingan independentunion,was based on the fact that it is necessary to have trainedpersonnel to represent us in matters pertaining to contract negotiations, processingour grievances, legal advice, and other such vital matters.TheCompanyhas suchpeople, so why shouldn't we?We again want to emphasize that weaskedfor the helpand advice of the United Steelworkers Union.It isnot,as the Companystates in itsletter, a case of "an outsider with interests of its own" trying to come in and run ouraffairs!The United Steelworkers of America is truly a democratic Union and ourLocal Union will head up nand run its own ,affairs. This we made sure of before weasked for Steelworkers' help!The references by the Company in their letter to the high-level of employment(they neglect to mention the two big lay-offs we had in the past), high earningsand benefits we have, were made possible because of the many years in which theUnited Steelworkers negotiated a Master Agreement for all Crucible Steel Divisionsthey represent.There also have been previous organizational attempts by theSteelworkers Union at our own East Troy Plant, which undoubtedly had a stronginfluence on Trent Tube's labor policy.A close examination, however, of our condi-tions compared to those in our parent Company-Crucible Steel-will show that inmany areas we have been short changed.We, the Trent Tube Shop Organizing Committee, ask, if it is the policy-"ofthe Company to give our employees first consideration"-as they state in theirletter,why was the Employees' Profit-Sharing Plan arbitrarily discontinued withno consultation with us, or consideration for our feelings in this vital matter?The Company's letter leads us to believe we presently resolve our differencesthrough mutual discussion, but this has not proven true.How many of you areaware of the important changes the Company has made in the original 'Profit-Sharing Plan effective September 30, 1944, which are incorporated in the "RestatedEmployees' Profit Sharing Trust" (which you were not informed of), effectiveNovember 1, 1959?We refer, for example, to such things as the manner in whichyourmoney is now invested. In the original Plan, 70% of the trust fund had to beinvested in Government Bonds or cash.This has been changed!We also wonderhow much consultation there will be, or what consideration the Company will giveus relative to the manner in which our money will finally be disbursed from the trustfund?We have discussed these problems with well-informed representatives of theSteelworkers Union, and have been assured that if chosen as our representative,the Union will do everything legally possible, through collective bargaining or incourt if necessary, to help us secure fairness and justice.A close examination of the Company's past action in such matters as the handlingof promotions and lay-offs, will show their actions were not always in the bestinterest of the senior employee.Also, the one-sided decisions the Company makes,such as giving us a Profit Sharing Plan-then taking it away changing us froman hourly rate to monthly salary, with.its dubious benefits--causemany of us towonder! Even now there are Tumors that we will be back on an hourly basis in thenearfuture.If we had a strong Local Union, with our own Union Contract, it will be a matterof collective bargaining on such matters-it will give us the security we need, toknow where we stand from one day to the next.The Company would lead you to believe if you vote for a Union you will be onstrike often.This is not true! 'We. made a close check on this situation, becausewe are just as interested as you are.We have determined that before the plantcould be shut down, Wisconsin State, Law requires a secret ballot vote would haveto be taken, with a majority voting to strike, before strike action could take place.The record in Wisconsin clearly shows that the Steelworkers Union has always com-plied with this law. TRENT TUBECO:,SUBSIDIARY OF CRUCIBLE STEEL CO.549The United Steelworkers Union has pioneered in establishing Human RelationsCommittees in the Basic Steel Industry.This has already proven fruitful in creatingmore peaceful negotiations, where both parties give due consideration to each othersproblems, and an Agreement is reached without a work stoppage.The recent con-cluded, nationally hailed, Kaiser Steel Agreement is an example of this trend.Once again, we repeat, this is our own organizing program-started and carriedout by us, and not by an outsider with interests of its own, so-lets get behind ourorganization and vote for the Union and show the Company we stand solidlytogether.DAVID J. McDONALDPRESIDENTWALTER J. BURKEDIRECTORBroadway 6-2781To All EmployeesTrent Tube CompanyEast Troy,WisconsinFraternally yours,TRENT TUBEORGANIZING COMMITTEE.elox^A a.9,EXHIBIT GI.W. ABELHOWARD R. HAGUESECRETARY-TREASURERVICE-PRESIDENTUNITED STEELWORKERSOF AMERICADistrict 32MILWAUKEE 3, Wis.April 23, 1963308 Welch Building714 W. Wisconsin Ave.GREETINGS:During the past five or six weeks, it has been my pleasure to meet and talk per-sonally with many of you about your desire to bring collective bargaining to yourplant through the United Steelworkers of America. I have tried to give you honestanswers to your questions concerning our Union, and in the process, have learned agreat deal about the problems which face you on the job.We now stand on the eve of an N.L.R.B. election, in which, by secret ballot, youwill be afforded an opportunity to choose the Steelworkers Union as your collectivebargaining representative.If you vote "Yes" for the Union, as I feel most of youwill,you will then be able to join with employees of your parent organization,Crucible Steel Company of America, in exercising the right to bargain collectivelywith your employer on wages, hours and conditions of employment.Many thou-sands of Crucible Steel employees now belong to, and enjoy the benefits of goodLabor-Management relations, through the United Steelworkers of America.Without a Union, you must continue to receive only those benefits which the Com-pany may see fit to give you.Worse than this, you will be subject to the possibilityof continuing changes in your existing working conditions and benefits, made by theCompany without consultation, or respect for your wishes.On the basis of what 550DECISIONSOF NATIONALLABOR RELATIONS BOARDmany of you have told me relative to your feelings-concerning thisone-sidedactivity:by your employer, I am confident that the vote will be for the Union by a substantialmajority.-As election day drew near, Management Representatives at your plant shifted intohigh gear. with a deluge of anti-union propaganda, composed largely of gratuitousstatements concerning the civils of Trade Unionism, as -they see them.This at-tempted "snow job" by your boss was predicted in my discussions with you manyweeks ago.-Now it has come to pass.-An early Company letter, dated April 5, 1963, contains a flat, clear statementwhich should provide an understandable explanation for the anti-union tone of allCompany letters you have received. -That statement in the second paragraph ofthe April 5th letter reads: "To put it plainly, we are opposed to unionization atTrent".How much clearer can one be? Certainly, if you are opposed to some-thing, you fight it!That is exactly what your employer is doing. Such a blind,unreasoning attitude results in the kind of anti-union propaganda which bears norelation to the truth, and concerns itself not one bit with the facts.This is the kindof propaganda you have been receiving.We have made no wild promises with regard to future wage increases and benefits.Yet the Company says we have.We have continually told you that you will makedecisions in those areas, and we will be governed by them.The Company knowsthis, but ignores the facts.Our Union is not a strike happy Union.Onlyyouby secret ballot'vote, can calla strike at your plant!This is a requirement of the Wisconsin-State Law, andone which the United Steelworkers Union has always observed.Yet the Companywould have you believe differently.We say the facts speak for themselves.It is true, the law does not require an employer to grant all the requests made byyou through a Union. But the law does require a Company to recognize andbargainin good faithwith a Certified Union, as the representative of all employeesin a collective bargaining unit.If you choose the Steelworkers as your representa-tive,we will see to it that your Company lives up to its legal obligations.As to the "horrors" of a Union Shop referred to by the Company, the recordclearly shows that hundreds of thousands of employees, just like you, working inall kinds of plants throughout America, have freely chosen, and willingly maintained,a Union Shop provision at their plant.The important thing to know and rememberis thatyouandonly youcan vote for and maintain a Union Shop at East Troy. Thisagain requires, under Wisconsin State Law, a secret ballot election, conducted by rep-resentatives of theWisconsin Employment Peace Board, a state agency.Throughsuch an electionyouhave the exclusive power to obtain or reject a Union Shop.When your Local Union is chartered, you will elect, by secret ballot, your ownofficers and committeemen.Only employees of Trent Tube, who are members ofthe Union will vote in this election.There will be no interference from so-called"outsiders".When elected, your locally chosen officers will, subject to yourmandates, run the affairs of your Union.The Company's statement that "outsiders"will take over is utterly ridiculous.National Labor Laws, as well as the InternationalUnions' Constitution, do not permit this.You will definitely run.your own affairs!I could go on . . . and on, giving reply to additional wild, irresponsible statementsof your Company's spokesman, but do not intend to do so,,because I do not wishto insult'your intelligence.Ihave addressed myself to the major points in thebarrage of anti-union propaganda put out by the Company, and am willing to relyon your common sense and good judgment for a final decision on.election day. Idon't believe that very many of you will be confused by the Company smoke screen,and am looking forward to working with you toward the solution of your problemsafter election day.Thank you for your kindness and courtesy, and the many fine friendships which Ihave been able to establish among you.Sincerely,JGS:jg-JOSEPH G. SCHUESSLER